[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
Judgments reversed and a new trial granted, with costs to the appellants to abide the event on the ground that the evidence presents questions of fact in regard to the defendant's negligence and the plaintiffs' freedom from contributory negligence. No opinion.
Concur: LOUGHRAN, RIPPEY, LEWIS and CONWAY, JJ. Dissenting: LEHMAN, Ch. J., DESMOND and THACHER, JJ. *Page 631